Citation Nr: 1452057	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  14-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's annual countable income was excessive for the purposes of establishing eligibility for nonservice-connected death pension for the period from May 1, 2013 to November 30, 2013.    


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from July 1943 to July 1946.  The Veteran died in April 2013.     

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  The Board notes that the findings in this case are limited to eligibility to death pension for the period from May 1, 2013 to November 30, 2013, as the Veteran died in April 2013 and as the May 1st to November 30th time frame is the only eligibility period ruled on by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran served during a period of war.

2. The Veteran died in April 2013.

3. The appellant is the Veteran's surviving spouse. 

4. The appellant does not have any dependent children.

5.  Effective May 1, 2013, the appellant's countable annualized income greatly exceeded the maximum annual death pension rate that applies to a surviving spouse without a dependent child.


CONCLUSION OF LAW

From May 1, 2013 to November 30, 2013, the appellant's annual countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

The VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  As explained below, this appeal is being denied due to the claimant's failure to meet the basic eligibility requirements for the benefit sought. Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's appeal is not subject to the provisions of the VCAA.  Nonetheless, the Board finds that the claimant has been accorded ample opportunity to present evidence and argument as required by the Court's jurisprudence in general.  See 38 C.F.R. § 3.103 (2011).   


II.  Analysis

The appellant is seeking entitlement to non-service connected death pension.   

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4). 

The Veteran in this case served on active duty from July 1943 to July 1946 and therefore served during a period of war (i.e., World War II).  See 38 U.S.C.A. 
§ 101(8), (11).  The Veteran died in April 2013.  The appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.   38 U.S.C.A. § 1503; C.F.R. § 3.271. The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.   See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.  

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

Effective December 1, 2012, the applicable MAPR for death pension for a surviving spouse with no dependents was $8,359. The appellant has reported that prior to September 1, 2013, she received $12,552 in annual Social Security Administration (SSA) benefits (i.e. $1046 per month) and that effective September 1, 2013, she began receiving $1178 per month in SSA benefits (or 14,136 annually).  The appellant has also reported private pension income of $203.26 per month (or $2428.32 annually).  Additionally, she has indicated that the $5000 life insurance she received as a result of the Veteran's death did not quite cover the Veteran's burial and extra medical expenses not covered by private insurance but did not specifically indicate the amount of the shortfall.  Further, the appellant has not reported any unreimbursed medical expenses pertaining to herself.  

Based on the figures reported by the appellant, and without factoring in the increased SSA benefits she began receiving in September 2013, her annualized income (i.e. monthly income multiplied by 12) for the time period from May 1, 2013 (i.e the beginning of the month after the Veteran's death) until November 30, 2013 was $14988 (i.e. $1046 in monthly SSA + $203 in monthly pension= $1247 and $1247 multiplied by 12= $14,988).  This amount is greatly in excess of the applicable MAPR of $8,359.  Thus, based on the figures provided by the appellant, and the lack of any significant exclusions, such as any significant unreimbursed medical expenses, her annual income greatly exceeded the maximum annual pension rate for the period from May 1, 2013 to November 30, 2013, making her ineligible for receipt of death pension benefits.  

The Board notes that in the May 2014 statement of the case, the RO actually calculated the appellant's annualized income to be higher based on information it obtained from SSA, the payment of a one-time death benefit to the appellant and inclusion of stock that the appellant had apparently held at the time of the Veteran's death.  However, regardless of which figures are used, the appellant's income greatly exceeded the applicable MAPR.  

The appellant has requested a very modest pension amount equal to 1/2 or 1/3 of the $253 per month that the Veteran received prior to his death and which upon his death, the appellant was not eligible to receive.  The Board emphathizes with the appellant's request but unfortunately, it is bound by the controlling law and regulations.  Under the law, the Board may not award death pension benefits in cases where the appellant's annual income exceeds the applicable maximum annual pension rate.  Thus, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As the appellant's annual countable income was in excess of the applicable maximum annual pension rate, eligibility for nonservice-connected death pension for the period from May 1, 2013 to November 30, 2013 is denied.      



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


